  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA           )
                                   )      CRIMINAL ACTION NO.
       v.                          )         2:18cr283-MHT
                                   )              (WO)
TONETTA RUTH HARDAWAY              )

                                ORDER

       This case is before the court on defendant Tonetta

Ruth    Hardaway’s    motion    to     continue    trial.     For    the

reasons     set   forth   below,   the   court     finds    that    jury

selection and trial, now set for March 13, 2019, should

be continued pursuant to 18 U.S.C. § 3161(h)(7).

       While the granting of a trial continuance is left

to the sound discretion of the trial judge, see United

States       v.     Stitzer,       785     F.2d       1506,         1516

(11th Cir. 1986),         the   court     is      limited     by    the

requirements of the Speedy Trial Act, 18 U.S.C. § 3161.

The Act provides in part:

            “In any case in which a plea of not
            guilty is entered, the trial of a
            defendant charged in an information or
            indictment with the commission of an
            offense shall commence within seventy
            days from the filing date (and making
            public)   of    the   information   or
            indictment, or from the date the
            defendant   has   appeared  before   a
           judicial officer of the court in which
           such charge is pending, whichever date
           last occurs.”

§ 3161(c)(1). The Act excludes from the 70-day period

any continuance based on “findings that the ends of

justice served by taking such action outweigh the best

interest of the public and the defendant in a speedy

trial.”        §     3161(h)(7)(A).        In        granting       such     a

continuance,         the     court   may   consider,            among     other

factors, whether the failure to grant the continuance

“would    be       likely   to ... result       in    a   miscarriage        of

justice,”      § 3161(h)(7)(B)(i),         or    “would     deny        counsel

for the defendant or the attorney for the Government

the      reasonable          time    necessary            for      effective

preparation, taking into account the exercise of due

diligence.” § 3161(h)(7)(B)(iv).

       The court concludes that, in this case, the ends of

justice served by granting a continuance outweigh the

interest of the public and Hardaway in a speedy trial.

Both parties represented on the record that additional

time      is        needed      given      the         court’s          recent


                                     2
rejection    of   Hardaway’s        plea    and   the   proposed      plea

agreement,    which      occurred    on     February    13,   2019.    The

court agrees that a continuance is warranted for both

parties to adequately prepare for trial.

                                      ***

    Accordingly, it is ORDERED as follows:

    (1)     Defendant     Tonetta     Ruth      Hardaway’s    motion   to

continue (doc. no. 180) is granted.

    (2)     The   jury    selection       and   trial   for   defendant

Hardaway, now set for March 13, 2019, are continued to

May 20, 2019, at 10:00 a.m., in the Frank M. Johnson

Jr. United States Courthouse Complex, Courtroom 2FMJ,

One Church Street, Montgomery, Alabama.

    DONE, this the 5th day of March, 2019.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
